Citation Nr: 0330540	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for  
service-connected peptic ulcer disease, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected rheumatic heart disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1973.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which granted service 
connection for peptic ulcer disease (PUD), which was 
evaluated as noncompensably disabling; and for rheumatic 
heart disease, evaluated as 10 percent disabling.  The 
veteran disagreed with the assigned ratings and an appeal 
was subsequently perfected.  

In June 2000, the rating for PUD was increased to 10 
percent.  The veteran has not indicated that he is satisfied 
with the currently assigned 10 percent disability rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 10 percent for PUD remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as 
to that issue is not abrogated].

The issue of entitlement to an increased rating for 
rheumatic heart disease will be addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's PUD is no more than mild.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's PUD, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for PUD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (prior 
to and from July 2, 2001).  

2.  The criteria for increased disability rating for PUD on 
an extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased 
disability rating for his service-connected PUD.  As 
discussed elsewhere in this decision, the issue on appeal 
pertaining to an increased rating for rheumatic heart 
disease is being remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  Cf.  38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
Supp. 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively 
satisfied with respect to the issue on appeal.  The record 
reflects that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the December 
1998 Statement of the Case (SOC), and the June 2000 and 
February 2002 Supplemental Statements of the Case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
in October 2001.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him 
that he could provide medical evidence showing that his 
service-connected condition had worsened.  

The record shows that the RO furnished the veteran a letter 
in October 2001 advising him of the provisions relating to 
the VCAA, to include advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorder at issue herein.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  The one-year period has now expired.

The Board concludes that the VCAA notification letter sent 
to the veteran in October 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has literally had 
years to submit evidence in support of his claim (filed in 
March 1998), and in fact, he has done so.  It now appears 
that VA has all the information needed to decide the case.   
It therefore appears quite pointless to require VA to wait 
still longer to adjudicate this long-standing appeal when it 
is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statement/supplemental 
statements of the case and the 90-days notice of transfer of 
the claims file to the Board that he had more time to submit 
evidence.  And presently, no additional evidence appears to 
be forthcoming more than a year after he was furnished the 
formal VCAA-notice letter in October 2001.  Since this 
claimant has, as a matter of fact, been provided at least 
one year to submit evidence after the VCAA notification, and 
it is clear that he has nothing further to submit, the 
adjudication of his claim by the Board will proceed.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, VA and private treatment records and reports of VA 
examinations.  There is no indication that there exists any 
other evidence which has a bearing on this case.  The 
veteran and his representative have pointed to none, and the 
Board has identified none.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran provided testimony at a personal hearing before a VA 
hearing officer.  

In the October 2003 Appellant's Brief, the veteran's 
representative in essence contended that the October 2001 VA 
examination was inadequate.  The representative stated that 
the examination lacked objective laboratory results to 
substantiate whether the veteran's PUD was mild, moderate or 
severe.  The representative also suggested that the 
examination was too old to adequately evaluate the state of 
the condition.  

Upon review, the Board finds that the examination report 
reflects a familiarity with and discussion of the veteran's 
present complaints, and that the examiner made findings that 
were pertinent to determining the level of severity of the 
veteran's PUD.  The Board can find nothing to indicate that 
the examination was cursory or that the examiner did not 
give adequate attention to the veteran's complaints.  Given 
the criteria used to evaluate the veteran's PUD (i.e., 
periodic vomiting, bloody stools, weight loss) the fact that 
the October 2001 VA examination did not include laboratory 
or clinical testing is not a reason to find the examination 
inadequate.  38 C.F.R. § 4.114, Diagnostic Code 7305.  The 
record does contain laboratory tests performed in 1999 and 
2000 which the October 2001 VA examiner stated do not show 
significant anemia.  

The Board observes in passing that there is nothing in the 
law, VA regulations or decisions of the Court which supports 
the proposition that just because a certain amount of time 
has passed since an examination, the evidence contained in 
the examination report has somehow become stale.  Rather, a 
new examination may be required if circumstances warrant it.  
Such circumstances may include, but are not necessarily 
limited to, factors such as changes in the schedular rating 
criteria, contentions on the part of the veteran that his 
disability has become worse, or the presence of 
hospitalization reports, outpatient treatment records or 
other information or evidence which is suggestive of a 
change in the disability. 

Since the time the veteran filed his claim, some regulations 
used to rate the digestive system were revised and became 
effective as of July 2, 2001.  66 Fed. Reg. 29488-29489 (May 
31, 2001).  The changes, however, do not involve the 
diagnostic code used for rating the veteran's PUD.  

The Board notes that although two years have elapsed since 
the veteran's last VA examination in October 2001, neither 
the veteran nor his representative has alleged that he has 
sought medical treatment since that time.  Given that there 
are no medical records reflecting treatment for PUD since 
October 2001, and no other evidence suggestive of a 
significant change or worsening of the service-connected 
disability, there is no evidence of record to support the 
contention of the veteran's representative that the 
available evidence is too old for an adequate evaluation.

As a person without medical training, the veteran's 
representative is not competent to comment on matters 
requiring medical expertise, such as the adequacy of a 
medical examination.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, the Board rejects the 
representative's contention and the implied request that 
another examination be scheduled.  See also Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) [VA's . . . . "duty to assist" is 
not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Initially assigned disability ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern].  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific rating criteria 

The veteran's service-connected PUD is rated as 10 percent 
disabling under Diagnostic Code 7305.  Under this diagnostic 
code, a 10 percent rating is warranted for mild 
manifestations with recurring symptoms once or twice yearly.  
A 20 percent rating is warranted for moderate manifestations 
with recurring episodes of severe symptoms two or three 
times a year, averaging ten days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for moderately severe manifestations with symptoms 
less than severe, but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging ten days or more in duration at least 
four or more times a year.  A 60 percent rating is warranted 
for severe manifestations with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2003).

As noted above in connection with the Board's discussion of 
the statutory duty to assist, this diagnostic code has not 
changed recently.

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 
38 C.F.R. § 4.6 (2003).  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Service medical records show that the veteran was seen for 
duodenal ulcers during his military service.  An x-ray in 
January 1958 showed old duodenal ulcer.  

The veteran filed a claim of entitlement to service 
connection for PUD in March 1998.  VA examination in July 
1998 noted that the veteran presented with epigastric pain 
in the 1950s and was evaluated endoscopically and found to 
have evidence of ulcers.  He was treated over the years with 
various medications and currently reported that he had no 
abdominal pain or discomfort.  He denied rectal bleeding.  
He was on no ulcer medication.  On physical examination, the 
abdomen was soft, nontender with no organomegaly.  The 
veteran weighed 218 pounds.  The diagnosis was status post 
PUD without evidence of acute PUD.  

In an August 1998 rating decision, the RO granted service 
connection for PUD and assigned a noncompensable evaluation 
effective March 19, 1998.  

VA treatment records dated from January 1999 to April 2000 
showed that the veteran had a history of ulcer disease.  He 
took medication (Lansoprozole) daily.  Laboratory data in 
August 1999 showed a white blood count (WBC) of 6.8 k/ul 
with a reference range of 4.5-11.  The veteran weighed 226 
pounds.  Blood test results in January 2000 showed WBC of 
8.4 k/ul.  He weighed 229 pounds.  

In May 2000, the veteran testified that he had to watch what 
he ate.  He stated that he had occasional vomiting and was 
anemic.  He took medication daily.  See the May 2000 hearing 
transcript.  A June 2000 RO hearing officer's decision 
increased the disability evaluation for PUD to 10 percent, 
effective from the date of claim, March 19, 1998.  

On VA examination in October 2001, the veteran reported that 
he was currently on Zantac 150 mg.  He stated that he still 
had symptoms of burning and pain, with no particular 
pattern.  It was not related to eating.  He did have a 
feeling of hyperacidity.  He denied vomiting, but said he 
did routinely experience nausea and felt like there was a 
small amount of acid reflux.  He had rare melena, but said 
he still had that approximately twice a year.  He had 
constipation periodically.  It was noted that he had had a 
recent weight gain after being started on Avandia.  The 
examiner noted that the laboratory tests did not show 
significant anemia.  

Physical examination reported the veteran's weight as 226 
pounds.  The abdomen was symmetric with no apparent masses.  
Bowel sounds were present in all quadrants.  There was 
slight left lower quadrant tenderness on palpation.  The 
diagnosis was PUD.  



Analysis

(i) Schedular rating

The veteran contends in essence that his peptic ulcer 
disability warrants a rating in excess of the currently 
assigned 10 percent, which is indicative of mild disability.  
As noted above, according to Diagnostic Code 7305, a 20 
percent rating is warranted if the manifestations of the 
ulcer are moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.

The recent medical evidence has been set forth in the 
factual background section above.  In particular, the July 
1998 VA examination showed that the veteran was not on ulcer 
medication and had no abdominal pain or discomfort.  His 
weight was 218 pounds.  Blood tests in August 1999 and 
January 2000 showed WBC of 6.8 k/ul and 8.4 k/ul, 
respectively.  During that period, his weight went from 226 
to 229 pounds.  When examined by VA in October 2001 the 
veteran's reported symptoms included burning and pain, 
feelings of hyperacidity, and nausea.  He took Zantac 150 
mg.  He denied vomiting and indicated that he had melena 
about twice a year.  A recent weight gain was noted.  The VA 
examiner further noted that past laboratory tests did not 
show significant anemia.  Physical examination of the 
abdomen revealed no abnormality, except slight left lower 
quadrant tenderness on palpation.  

Based on the evidence of record, the Board finds that the 
symptoms of PUD are no more than mild.  It appears from the 
record that the symptoms experienced by the veteran are 
controlled with medication.  The 20 percent rating requires 
evidence of continuous moderate symptoms, or severe symptoms 
occurring two or three times a year averaging 10 days in 
duration, which are not here present.  As noted above, the 
veteran has denied vomiting and stated that he only had 
melena about twice a year.  Blood tests have not shown 
significant anemia and the veteran has actually gained 
weight in recent years.  

Evidence in support of the veteran's claim in essence 
consists of his own self reports of PUD symptomatology.  In 
general, the veteran's statements appear to be consistent 
with the objective medical evidence and do not appear to 
describe symptomatology which could be said to be moderate.  
Although as indicated above the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined 
as "of average or medium quality, amount, scope, range, 
etc."  Webster's New World Dictionary, Third College Edition 
(1988), 871.  indeed, the veteran's self-reported 
symptomatology generally matches "mild manifestations with 
recurring symptoms once or twice yearly".  However, to the 
extent that the veteran has described himself as being 
anemic, this is contradicted by the medical evidence, 
including laboratory studies.  It is now well established 
that laypersons without medical training, such as the 
veteran, are not competent to comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

The Board therefore finds that the evidence is not 
suggestive of moderate disability, which is required for a 
20 percent evaluation under Diagnostic Code 7305.  Nor is 
moderate disability approximated, see 38 C.F.R. § 4.7.  None 
of the symptomatology required for higher ratings is 
present.

(ii) Fenderson considerations

The veteran has appealed the disability rating initially 
assigned with the grant of service connection.  A 10 percent 
rating has been assigned effective from March 19, 1998, the 
date of the veteran's initial claim of entitlement to 
service connection  for PUD.   Because he has appealed the 
initial rating, the Board must consider the applicability of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The evidence in this case, which has been recapitulated in 
the factual background section above, does not demonstrate 
any appreciable change in pathology associated with the 
veteran's service-connected PUD at any time since March 19, 
1998.  The veteran and his representative have not 
identified any periods during which a higher disability 
rating could reasonably be assigned.  The Board has 
therefore determined that the criteria for a 10 percent 
rating have been met since March 19, 1998, when the 
veteran's claim for service connection was received, and 
that the assignment of staged ratings is not appropriate.  

(iii) Extraschedular consideration

In the December 1998 SSOC, the RO included the regulation 
for an extraschedular rating.  Since the matter of referral 
for an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2003) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his PUD creates an exceptional or 
unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his PUD.  Indeed, it does not 
appear from the record that he has been hospitalized at all 
for PUD since service.  Additionally, there is not shown to 
be evidence of marked interference with employment due to 
the disability (i.e., beyond that already contemplated in 
the assigned evaluation).  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  The Board therefore has determined that referral 
of the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for peptic 
ulcer disease is denied.


REMAND

The veteran is currently assigned a 10 percent disability 
evaluation for his service-connected rheumatic heart disease 
under 38 C.F.R. § 4.104, Diagnostic Code 7000 (2003).  He is 
seeking an increased rating.  

Pertinent law and regulations

Under this diagnostic code, a 10 percent rating is warranted 
when a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication is required.  A 
30 percent rating is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
with more than one episode of acute congestive heart failure 
in the past year, or; when a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
A 100 percent rating is warranted when there is valvular 
heart disease (documented by findings on physical 
examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in 
chronic congestive heart failure, or; when a workload of 3 
METs or less, results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 

Factual background

Of record are the reports of several VA physical 
examinations of the veteran which have been completed over 
the past few years. 

During a July 1998 VA examination, the veteran reported mild 
dyspnea after walking more than 50-100 yards.  The examiner 
stated that the veteran's exercise capacity was diminished 
due to his hypertension, mild obesity and history of 
rheumatic heart disease.  The examiner estimated that the 
veteran could exercise to a level of 8 METS.  

Of record are VA outpatient treatment reports.  After a 
physical examination in May 1999, the assessment was 
hypertension and coronary artery disease with aortic 
insufficiency.  In January 2000, the assessment was angina 
and hypertension.

On VA examination in October 2001, the diagnoses were 
hypertension, chronic ischemic heart disease and history of 
endocarditis with aortic regurgitation.  The examiner 
indicated that METs associated with hypertension was 6.  

Reasons for remand

Based on the medical evidence, it appears to the Board that 
the veteran's service-connected rheumatic heart disease has 
recently been diagnosed by history only.  There are 
diagnoses of ischemic heart disease.  It is not clear 
whether hypertension, angina and other problems currently 
identified are related to the veteran's service-connected 
rheumatic heart disease or to other causes.  The Board 
further observes that service connection is not in effect 
for hypertension or any other type of heart disease, aside 
from rheumatic heart disease.  

It is thus unclear from the record whether rheumatic heart 
disease currently exists and whether any of the currently 
identified cardiovascular pathology should be deemed to be 
associated with the service-connected disability.  
Therefore, the Board finds that another VA examination is 
warranted to determine the level of disability which is 
related to the service-connected rheumatic heart disease as 
opposed to other co-existing cardiovascular disabilities.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for cardiovascular 
disease, including hypertension, in 
recent years.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the veteran's VA 
claims folder.  

2.  VBA should the schedule the veteran 
for a VA cardiovascular examination to 
determine the severity of his service-
connected rheumatic heart disease.  The 
examiner should comment on the 
following: (a) what are the current 
manifestations of the veteran's service-
connected rheumatic heart disease (b) 
what other cardiovascular disabilities 
also exist and what are their 
manifestations; and (c) is any other 
existing cardiovascular disorder, 
including hypertension, related to the 
service-connected rheumatic heart 
disease.  If the METs level related 
solely to the service-connected 
rheumatic heart disease can not be 
ascertained it should be so stated.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.
 
3.  Thereafter, VBA should readjudicate 
the issue of the veteran's entitlement 
to an increased rating for rheumatic 
heart disease.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement 
of the case, which reflects VBA consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



